              Case 2:21-cr-00040-WBS Document 4 Filed 02/18/21 Page 1 of 1



 1



 2

 J
     McGREGOR W. SCOTT
     United States Attorney
     HEIKO P. COPPOLA
                                          SEALED
     Assistant United States Attorney
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-27 00
                                                                                     FILED
 5   Facsimile: (916) 554-2900                                                      Feb 18, 2021
 6                                                                              CLERK, U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF CALIFORNIA
     Attorneys for Plaintiff
 7   United States of America

 8
                                   IN THE TINITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                             CASE NO.     2:21-cr-0040 WBS
t2

13                                                         ORDER TO SEAL
t4                                                         (L|NDER SEAL)
     MURAT KURASHEV,
15
               Defendant.
t6

l7
             The Court hereby orders that the Indictment, the Petition of Assistant U.S. Attorney Heiko P.
18

t9 Coppola to Seal Indictment,     and this Order, in the above-referenced case, shall be sealed until the

     arrest of the defendant or until further order of the Court.
20

2t
22                  2/18/21
                                                                    Hon. Allison Claire
z3                                                                  U.S. MAGISTRATE JUDGE

24

25

26

27

28


      PgnrroN ro sEAL INDTcTMENT AND
      [rnoroseo]   oRDER
